ACCEPTED
                                                                              14-15-00353-CV
                                                              FOURTEENTH COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                        12/21/2015 4:57:50 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK

                     No. 14-15-00353-CV

            IN THE COURT OF APPEALS            FILED IN
                                        14th COURT OF APPEALS
      FOR THE FOURTEENTH DISTRICT OF TEXASHOUSTON, TEXAS
                  AT HOUSTON            12/21/2015 4:57:50 PM
                                                      CHRISTOPHER A. PRINE
                                                             Clerk
                       ALI RASSOULI

                           Appellant

                               v.

NATIONAL SIGNS HOLDING, LLC, NATIONAL SIGNS, LLC
                and LOUIS GIRARD

                 Appellees and Cross-Appellant

 On Appeal from the 133rd District Court of Harris County, Texas


APPELLANT’S AMENDED REPLY BRIEF ON JURISDICTION


                                    Lloyd E. Kelley
                                    Texas State Bar No. 11203180
                                    THE KELLEY LAW FIRM
                                    2726 Bissonnet, Suite 240, PMB12
                                    Houston, Texas 77005
                                    Tel 281.492.7766
                                    Fax 281.652.5973
                                    kelley@lloydekelley.com

                                     ATTORNEY FOR APPELLANT
                                     ALI RASSOULI
        APPELLANT’S REPLY TO APPELLEES’ JURISDICITON BRIEF 1
         Appellees1 again want this Court to “fix” this flawed case by inviting the Court

    to enter a final judgment by referring to it as a “ministerial act.” Everyone agreed at

    oral argument that this appeal is defective because there is no final judgment.

    Appellant never agreed to any final judgment because Appellant has always asserted

    that the matter should be sent back to the arbitrator for a final award. No one

    disputes the fact that arbitration award has a blank that needs to be filled in by the

    arbitrator. Appellees would prefer for a court, whether it be this Court or another, to

    procedurally decide the case with the award forever left blank.

         Rather than simply agree to voluntarily dismiss this appeal, send the matter

    back to the trial court and then back to the arbitrator, Appellees again want this

    Court to spend time writing an opinion dealing with all of the clever legal arguments

    made to date, plus add another dissertation on how to fix the jurisdiction issue at the

    appellate level. This appears to be a great waste of time considering the proper and

    expeditious thing to do is to dismiss this appeal and send the matter back. Appellant

    filed a notice of appeal out of an abundance of caution so as not to miss a deadline

    and forever lose his right to assert a claim for the money he is owed.


1
 Appellant Ali Rassouli aka Al Ross is referred to as A l Ross. Appellee and Cross-Appellant National
Signs, LLC is referred to as National Signs. Appellee National Signs Holding, LLC is referred to as
National Signs Holding. National Signs and National Signs Holding are sometimes referred to as the
National Signs parties. Appellee Louis Girard is referred to as Girard. Reference to the Clerk’s Record is
made by CR . No reporter’s record exists for this matter.
     If it remains possible for Appellant to proceed with another arbitration before

the same arbitrator and still receive his award and said award is an offset to any

amount awarded to Appellees, then Appellant has no objection to any course of

action that ends this case. However, to the extent that Appellees want a final

decision by this Court and then attempt to use that as some waiver argument or res

judicata argument, then Appellant strongly opposes any attempt to make this matter

final without an order sending the matter back to the arbitrator to fill in the blank on

the amount owed by Appellees or language that clearly evidences Appellants right to

obtain a final award amount.

     However, it still makes no sense to Appellant for this Court to spend any time

on this matter and make the interlocutory judgment final and then everyone still has

to return to the same arbitrator which then Appellees would appeal again creating

simply more work for the courts. The parties agreed to arbitration long ago under

the premise it would be quicker and cheaper. However, Appellees strategy is to try

and keep the litigation lasting as long as possible. What should have been an easy

resolution of the current issue, both parties simply agree to dismiss the appeal and

return the matter to the arbitrator, has now become further briefing on how the

appellate court could perform a “ministerial act” and decide this appeal in a manner

in which Appellees could claim they won. Appellees should have agreed to dismiss

the appeal and return this matter to the arbitrator. The fact that Appellees have not
 agreed to the simplest solution indicates they see some advantage to having this

 Court work to issue an opinion that would have to address a multitude of matters and

 may even involve having the Court guess as to what the arbitrator intended. Rather

 than guess the most prudent approach is to simply ask the arbitrator what her award

 says or should say. The arbitrator occupies the best position to decide the issues that

 were originally submitted to her.

      Appellant request this Court dismiss this appeal and remand the matter back to

 the trial court at which time Appellant may request the trial court send the matter

 back to the arbitrator for a final decision on all outstanding matters.

                                         CONCLUSION

      The arbitration award contains a glaring whole that Appellees have gone to

great lengths to keep from getting fixed. National Signs is trying to avoid paying Al

Ross the money it owes him for wrongfully terminating him.                 National Signs

opposed sending the matter back to the arbitrator so that the parties’ post-award

motions to clarify or modify the award could be decided.           National Signs filed a

lawsuit immediately after the arbitration hearing concluded and then when faced with

a motion to compel arbitration non-suited the case to keep the arbitrator from having

jurisdiction over the parties dispute.

      As consistently advocated by Appellant, there has always been only one real

 solution. In the absence of an agreement of the parties to send the matter back to
 the arbitrator to consider and rule on these issues, 2 the obvious solution is for the

 District Court to order the parties back to the arbitrator for a final decision on the

 amount owed to Appellant.

                                              Respectfully submitted,


                                                THE KELLEY LAW FIRM

                                               By: _/s/ Lloyd E. Kelley____
                                               LLOYD E. KELLEY
                                               State Bar No. 11203180
                                               2726 Bissonnet Ste 240 PMB 12
                                               Houston, Texas 77005
                                               281-492-7766 telephone
                                               281-652-5973 facsimile
                                               Attorney for Appellant



                           CERTIFICATE OF SERVICE

      I hereby certify that on the 21st day of December, 2015, a true and correct copy

of the foregoing, Appellant’s Amended Reply Brief on Jurisdiction, was served via e-

mail upon the following:

      John H. McFarland
      Joyce+McFarland LLP
      jmcfarland@jmlawyers.com


                                         _/s/Lloyd E. Kelley_____________
                                             Lloyd E. Kelley